Citation Nr: 0926968	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  03-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim 
seeking entitlement to service connection for schizophrenia.

In July 2004, the Board remanded this case for additional 
development.  Following completion of the requested 
development, the Board, in a November 2007 decision, denied 
the Veteran's claim for entitlement to service connection for 
schizophrenia.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2009, the Secretary of Veterans Affairs and the 
Veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for further 
development.  That motion was granted by the Court in 
February 2009, and the case was returned to the Board for 
further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims.  VA's duty to assist 
includes obtaining service personnel records when necessary 
for making an adequate determination on the claim.  
Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the February 2009 Joint Motion granted by the Court, it 
was found that the Veteran's "service personnel records are 
potentially relevant in this case and must be requested by VA 
upon remand."  Additionally, it was found that "to the 
extant [sic] that service personnel records may be probative 
of actions or behavior during service, VA should consider, 
upon receipt [of] any service personnel records, whether a 
new VA examination is warranted in this case."  Finally, the 
joint remand found that "if the Board receives any evidence 
other than Appellant's service personnel records that 
documents his in-service behavior, the Board must consider 
whether the Court's holding in Stegall, 11 Vet. App. at 271, 
requires that that evidence too should be considered by a VA 
psychiatrist...."  The Board has received no such evidence; 
however, in the spirit of the Court's decision, the Board 
asks that the Agency of Original Jurisdiction AOJ likewise 
consider whether any newly-obtained documentation of the 
Veteran's in-service behavior warrants review by a VA 
psychiatrist.

On remand, the AOJ should obtain and analyze the Veteran's 
service personnel records and all other newly-submitted 
evidence, and determine if such evidence warrants a grant of 
entitlement to service connection for schizophrenia, and, if 
not, whether it warrants a new VA examination to determine 
the nature, extent, and etiology of the Veteran's condition.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
should be provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date if service connection is granted with respect to his 
claimed schizophrenia.





Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection for 
schizophrenia is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

2.  After completion of the above, obtain 
the Veteran's service personnel records, 
and determine if such evidence, as well as 
any other newly-submitted evidence, 
warrants a grant of entitlement to service 
connection for schizophrenia, and, if not, 
whether it warrants a new VA examination 
to determine the nature, extent, and 
etiology of the Veteran's condition.

3.  If the AOJ determines that it is 
warranted by the evidence of record, then, 
after completion of the above, the AOJ 
should schedule the Veteran for a 
psychiatric examination, by a 
psychiatrist, to determine the nature, 
extent, and etiology of his claimed 
schizophrenia.  The claims file should be 
made available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express opinions as to whether the Veteran 
had schizophrenia or another psychiatric 
disorder(s) in service, and, if so, 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's schizophrenia or other 
psychiatric disorder(s) was caused or 
aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons therefore.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the issue of entitlement to service 
connection for schizophrenia.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

